It gives me pleasure to convey to you, Sir, on my
own behalf and on behalf of the delegation of Yemen, my
most sincere congratulations on your election to the
presidency of the forty-eighth session of the General
Assembly. I have no doubt that you deserve the trust that
has been placed in you by the Member States of this great
international Organization. Your personal qualities, long
experience, sagacity and tact make you eminently qualified
to conduct the deliberations of this session with excellence
and effectiveness. Just as your election attests to your high
standing at the international level, it bespeaks the esteem in
which your country is held by other countries the world
over. We wish you every success in the important tasks
assigned to you and trust this session will achieve its
important goals so as to strengthen the functioning of the
United Nations and its organs and enhance their
effectiveness.
I should also like to take this opportunity to express our
thanks and appreciation to your predecessor, Mr. Ganev of
Bulgaria, for the important role he played in guiding the
work and deliberations of the forty-seventh session of the
General Assembly.
I cannot fail to extend my best wishes to the Secretary-
General, Mr. Boutros Boutros-Ghali, for his tireless efforts
aimed at strengthening the work of our great Organization,
upholding the principles and achieving the goals of its
Charter. We should also like to express our appreciation for
his annual report (A/48/1) on the work of the United
Nations, in which he deals with the most important items on
the agenda of this session.
We should also like to avail ourselves of this
opportunity to welcome those States that have recently
joined the United Nations and wish them every success.
Their presence here among us attests to the international and
universal nature of the Organization and contributes to the
attainment of our common goals, in accordance with the
purposes and principles of the Charter.
This is the fourth session in which the Republic of
Yemen is represented by one delegation, whereas in the past
it was represented by two. On 22 May 1990, our country
regained its unity after about two centuries of disunity in the
course of which a power struggle raged between the
occupiers of various parts of the country. This reached its
peak on 30 November 1967, when Yemen was divided into
two States.
Although that miraculous unitary achievement of four
years ago seemed impossible, our people and its wise leaders
were able to bring it about, and other peoples that are still
divided may look upon our example with hope. Our people
fought and made many sacrifices over many generations for
the attainment of that objective. The unity of our homeland
has been characterized by pluralism, multilateralism and
democracy.
Furthermore, on 27 April of this year the Republic of
Yemen crowned its march towards democracy with general
parliamentary elections that were free, impartial and honest.
Representatives of international organizations that defend
democratic ideals participated by following those elections
closely and monitoring their proper procedure. Western and
Arab monitors welcomed that democratic exercise in Yemen,
and The New York Times described the events in our country
as "a true Arab revolution". In the light of all this, we
believe we are justified in feeling a sense of pride as we
take part in this session against the backdrop of such
achievement by a country that has worked two miracles
which no one thought possible only four years ago.
Our success in opting for democracy on the basis of
pluralism and the multiparty system clearly demonstrates that
the seeds of democracy can germinate in any soil once it is
planted and is not the preserve of any special soil. No one
should marvel, however, at the success of democracy in our
country. Yemen, as historians know, was the first cradle of
the practice of "Shura", that is to say parliamentary activity,
from as far back as the days of the Kingdom of Sabã 2,800
years ago. This is attested to in the Holy Koran and other
earlier books of revelation.
Three years have passed since the unfortunate invasion
of Kuwait by Iraq and the second Gulf crisis that ensued.
My country continues to suffer the terrible consequences of
that crisis. One million of our expatriate countrymen had to
return to Yemen as a result of that war, and yet we have not
received any external assistance from any quarter whatever
to lighten the burden of that return. The Republic of Yemen
is and has always been against the use of armed force in
resolving conflicts. We reject the idea of the acquisition of
the territories of others by force. That is why our position
on this situation remains unchanged. We consider that
Kuwait is a sovereign, independent State and not part of any
other State. Since the Republic of Yemen is an Arab
country that, geographically, is part of the Arabian
Peninsula, we have been deeply chagrined by what happened
between the two neighbouring, sister countries of Iraq and
Kuwait, and by the resultant deep cracks in the edifice of
Arab solidarity. For that reason, the Republic of Yemen has
12 General Assembly - Forty-eighth session
continued to urge the Iraqi leaders to carry out all that is
called for in international resolutions. In that context the
responsiveness and readiness to cooperate demonstrated until
now by the Government of Iraq are cause for optimism and
should lead us to review the sanctions that are now in place.
Similarly, ensuring the territorial integrity and
safeguarding the sovereignty and independence of the
Republic of Kuwait are an absolute necessity. None the
less, this can never be achieved in a lasting and definitive
manner unless the two countries reach a mutually acceptable
formula of agreement and the Arab countries, in particular,
as well as the international community as a whole, guarantee
strict adherence to such agreement so that neither of the two
countries may breach it. Such agreement should make it
possible to reassure the State of Kuwait that the events of
2 August 1990 will not recur and also make it possible to
resolve all outstanding issues so as to prevent any future
dispute.
There is no doubt that our Kuwaiti brethren are well
aware of the fact that the sovereignty, independence and
security of Kuwait cannot be guaranteed indefinitely by
dependence on international protection alone but must have
its solid basis in sound and equitable relations between their
country and Iraq in the framework of a climate of security
and fraternal reconciliation in the region.
Given Iraq’s readiness to cooperate in the
implementation of Security Council resolutions, we believe
that the blockade against Iraq is no longer justified. Indeed,
the suffering of the Iraqi people has reached an intolerable
level, and we do not believe that the international
community is prepared to accept the death of innocent
women, children and old people because of lack of
medication. At the same time, my country reaffirms the
need to preserve the unity and territorial integrity of Iraq,
and we ask that there be no further destruction of Iraq’s
economic, scientific and social infrastructures.
Following the establishment of the Republic of Yemen,
my country declared that one of the goals of Yemeni unity
is to contribute to the security and stability of our region and
to promote cooperation and integration between all its
countries. In pursuance of that objective, relations between
Oman and Yemen have been strengthened and have become
a model to be followed. However, this sound beginning is
but a key, albeit an important key, to the doors which, when
fully opened, will allow movement on the economic, security
and trade tracks towards economic integration and security
cooperation between all the region’s countries especially now
that between Yemen and Oman there are the initial steps
towards easy access for passengers and goods. There is no
doubt that Yemeni-Omani relations are of special
significance to the future stability and prosperity of the
region. They represent a practical and important beginning
to the much needed process of putting the Arab house in
order both at the regional and the Arab levels. They are also
relations that pose no threat to the interests of others as they
are open, transparent and well-defined as regards their ends
and means.
Similarly, Yemen’s relations with other sister countries
are based on historic kinship and religious links and on the
fact that we all belong to one and the same Nation. That is
the reason why Yemen has always stood by its brethren in
neighbouring countries and in the Arab world in general and
has always endeavoured to raise such relations to the level
that would enable it to perform its role vis-à-vis Arab and
international issues.
As regards the border issues between Yemen and Saudi
Arabia, Yemen has been engaged since November 1972 in
talks with our brethren in the Kingdom of Saudi Arabia in
a climate of goodwill and with a genuine desire to turn a
new leaf. Following initial contacts last year in Geneva, a
joint committee of experts was set up to negotiate the border
problem that lies at the forefront of the two countries’
bilateral concerns. That committee has held five rounds of
negotiations, the most recent of which was held at T’az two
months ago. In the meantime, other contacts have been
taking place between President Ali Abdullah Saleh and
King Fahd, Custodian of the Two Holy Mosques, through an
exchange of letters, the last of which was the letter I
delivered to His Majesty King Fahd. Notwithstanding the
complexities of the border problem between the two sister
countries, we continue to be optimistic as to the outcome of
negotiations, since both countries are desirous of seeing the
talks crowned with success and since good intentions exist
on both sides. This makes it easier and possible to resolve
problems. Everyone is well aware that factors tending to
rapprochement between the two countries outweigh the
factors of discord. I can say that my last contact with
King Fahd, Custodian of the Two Holy Mosques, was
positive and that I found him to be aware of the need for
fraternity and cooperation between our two countries.
The deplorable situation in Somalia demands that, in
addition to what the international forces are doing to
establish peace and security there and in addition to
international support, further efforts should be deployed to
initiate national reconciliation between the various factions.
We urge the international community to redouble its efforts
at the humanitarian level and we invite the factions in
Forty-eighth session - 7 October l993 13
Somalia to rise to the level of their responsibilities and to
work on a basis conducive to reconciliation, to reject
factionalism and false sensitivities and to see that the
country’s interests triumph over narrow, factional ones so
that it may be possible to rebuild what has been destroyed
by that cruel war and pursue the path of development and
progress.
Although Yemen previously had the honour of taking
part in the efforts deployed to achieve national reconciliation
through the Conference held in Djibouti two years ago, and
although the national groups in Somalia have not committed
themselves to implementing the resolutions of that
Conference, we shall spare no effort in working for the
desired comprehensive national reconciliation in Somalia. It
is only fair to commend here the role performed by our
Secretary-General, Mr. Boutros Boutros-Ghali, and the
interest he takes in the Somalia tragedy. Let us pray that
God the all-powerful will guide the leaders of the various
factions in Somalia towards reconciliation so that peace may
prevail over all parts of that sister country and enable it to
work towards reconstruction and development and to resume
its place as an active member of the international
community.
Any observer who is familiar with the history of the
Arab-Israeli conflict in the Middle East region will be
certainly aware of the fact that the identity and destiny of
Palestine have been at the core of the Arab-Israeli problem
from the very outset, and the fuse that detonated the terrible
explosion of conflict from as far back as the British
mandate. Since then, the Palestinian cause has continued to
be the focal point of the conflict, which has lasted for
decades and has led to three bloody wars; taken thousands
of lives and caused millions to leave their homes; broken
apart thousands of families; destroyed property; and caused
incalculable losses. Therefore, it is no wonder that the just
settlement of the question of Palestine is the key to resolving
the conflict and restoring peace.
Our country’s prompt support for the agreement
between the Palestine Liberation Organization and Israel in
Washington on 13 September stemmed from our
commitment to the Rabat Arab Summit Conference
resolution which recognized the Palestine Liberation
Organization as the sole legitimate representative of the
Palestinian people as well as our respect for the right of
every people to choose its own course and exercise its own
will in full freedom. Having said all this, we view the
agreement as an important first step towards a just, lasting
and comprehensive peace in the region, as was stated by the
Council of Ministers of the Arab Nations in Cairo last
month. None the less, this step by itself and in itself will
not bring about peace unless it is followed by more
significant steps at the levels of other Arab-Israeli
negotiating tracks. This will depend on Israel’s earnestness
with regard to withdrawal from all the Palestinian and Arab
territories it has continued to occupy since June 1967.
If we tell ourselves that Israel, at long last, has come to
the realization that it is unrealistic to hold on to the policy
of depending on naked force due to the military superiority
it enjoys, as a means of guaranteeing its continued existence,
imposing its hegemony over the Arab people in Palestine
and the neighbouring Arab States and imposing a peace that
would be tantamount to capitulation - I say that if we tell
ourselves anything of the sort, we shall be indulging in
wishful thinking until such time as Israel demonstrates the
truthfulness of its declared intentions and passes the test by
adopting sound positions in current and future negotiations
with the Syrians, Jordanians and Lebanese and by
withdrawing from all the territories it now occupies. It must
also accept the establishment of the independent State of
Palestine, which would include Gaza and the West Bank,
with Jerusalem as its capital, while the Republic of Yemen
appreciates the important role played by the two co-sponsors
of the Arab-Israeli negotiations and, in particular, the role of
the United States of America, it hopes that this role will be
such as to prompt Israel to abandon the policy of force and
arrogance which it has pursued out of its feelings of military
superiority, and because of the international support and
protection it has always enjoyed as well as the special
treatment extended to it by the Western Powers. It is time
the States of the world at large, and in particular the United
States, shouldered the responsibility of curbing Israeli
arrogance, especially after the crimes, killings, acts of
intimidation and terrorization, the bombings, destruction and
atrocities it has perpetrated for decades in Palestine and
other Arab countries. Those are acts that will shame
mankind for a long time to come and that will torture the
human conscience.
We do hope that the Gaza-Jericho agreement between
the PLO and Israel and the agenda between Jordan and
Israel will be accompanied by Israeli-Syrian agreements and
Israeli-Lebanese agreements in the near future. This should
lead to the return of the Golan to Syria and to Israel’s
withdrawal from southern Lebanon. We also hope that such
agreements will be followed by others that would lead to
Israel’s total withdrawal from all the Palestinian territories,
including Al-Quds and all the other Arab territories that are
still under occupation. It is also our hope that the Israeli
authorities will finally desist from the arbitrary measures and
acts of criminality against all our brethren in Palestine, in
14 General Assembly - Forty-eighth session
Lebanon and in the other occupied territories. If the battle
for peace has been joined, it shall not be won unless Israel
shows a great deal of courage, abandons its arrogance and
realizes that this is the most difficult battle of all.
The end of the cold war and the emergence of the
beginnings of a new international order that is beginning to
take shape to rid the world of wars and conflicts require that
lasting, total peace should prevail in the Middle Eastern
region on a fair and stable basis so that its peoples may
tackle the task of development and improve their standards
of living. This requires that all the States and peoples of the
world should take a firm stand in opposing any attempt to
create obstacles in the path of peace, or to impose peace by
force. Our world will not enjoy peace until peace embraces
every part of the globe.
Like many other countries, Yemen has followed with
deep concern the attacks against southern Lebanon and the
Bekaa Valley by Israel in the month of July, in full sight of
the international community. Yemen, while stressing the
importance of respecting Lebanon’s independence, territorial
integrity and sovereignty and safeguarding its right to live
within recognized international borders, condemns Israel’s
continued occupation of southern Lebanon, and demands
unconditional Israeli withdrawal from southern Lebanon in
implementation of Security Council resolution 425 (1978).
The international community should take a firm stand in
order to compel Israel to refrain from these acts of
aggression and to compensate the people of Lebanon for the
enormous losses they have sustained.
It is inadmissible, illegal and immoral for peoples, on
the eve of the twenty-first century, to suffer from injustice
and to be exposed to physical liquidation for ethnic or
religious reasons. The most horrendous example of this is
the case of Bosnia and Herzegovina. The United Nations,
since it was created, has never faced a more serious
challenge than the one that confronts it now in that peaceful
European Muslim country. It is very difficult indeed to
understand the stance of the international community with
regard to that situation. In practice, all the slogans have
turned out to be no more than hot air. Developments in
Bosnia and Herzegovina squarely put a heavy burden of guilt
on the shoulders of the international community and
especially the major Powers, with regard to the collective
massacring of Muslims at the hands of the Serb and Croat
fascists. As long as we, as an international community,
continue to fail to face up to such a situation, and to
safeguard the right to life of the unarmed people of Bosnia
and Herzegovina, how could we pretend to champion human
rights on this planet? In the most restrained terms, we can
only say that the world’s stance vis-à-vis what is happening
in Bosnia and Herzegovina will be a stigma, a brand of Cain
on the brow of the age and of the human race, for all
eternity.
Consequently, this blatant defiance calls for practical
measures by the international community to deter aggression,
to intensify moral support and humanitarian assistance and
to strengthen the steadfastness of the people of Bosnia and
Herzegovina with a view to ending this tragedy. We in
Yemen join the other countries of the world in calling for an
end to this aggression that Belgrade supports, and for a halt
to the genocidal atrocities perpetrated by the Serb aggressors
in Bosnia and Herzegovina.
We support the request by the Non-Aligned Movement
for the venue of the negotiations to be moved from Geneva
to United Nations Headquarters here in New York as those
negotiations are now at a critical juncture, and moving them
to New York would strengthen the parties’ confidence,
especially that of the Bosnia and Herzegovina side, which is
the party that has to make the biggest sacrifice.
The World Conference on Human Rights held in
Vienna in June 1993 has studied the question of human
rights, reviewed the fundamental precepts relating to those
rights and underscored the need to implement them and to
provide humanitarian assistance to the victims of war and
natural disasters. Unfortunately, many of the tragic
situations which afflict people arise from certain crises and
political conflicts that degenerate into armed confrontations.
The use of force and economic blockades that ensue result
in untold suffering for innocent civilians, especially the most
vulnerable, namely, women, children and the elderly, who
are always the principal victims of such wars and blockades.
The situation in South Africa continues to be cause for
concern for most Member States of this Organization. The
latest news does not justify too much optimism. Over the
past two months, there have been several massacres and
killings. That is why the most recent events should prompt
us - and the United Nations - to monitor this situation
closely so that the goals contained in the 14 December 1989
United Nations Declaration on Apartheid and its Destructive
Consequences in Southern Africa may be implemented.
The decision to deploy a peace-keeping force in South
Africa, a decision that has been welcomed by Inkatha, is a
major step in leaving behind the cycle of violence, murder
and massacre in the country, and may well make it possible
to establish a democratic and non-racial regime. Here we
should like to emphasize the importance of having all the
Forty-eighth session - 7 October l993 15
parties understand the need for peace, especially in view of
the forthcoming democratic, non-racial elections scheduled
for next year. We hope that the elections will be successful,
and that they will mark a positive turning-point.
Just a few days ago, we had the honour of hearing
Mr. Nelson Mandela address the Special Committee against
Apartheid, and we could feel his confidence in the future.
We hope that the dialogue that has now begun in South
Africa will make it possible to establish a democratic, non-
racial regime.
The Secretary-General, in his annual report on the
activities of the United Nations, declared that political
progress and economic development are inseparable. Yemen
believes that, to revitalize economic growth in the
developing countries and enable those countries to continue
their political and economic adjustment programmes, the
donor countries and the industrialized countries must provide
economic and technical support, and the United Nations
must continue to play its role in promoting cooperation
between the developing and the industrialized countries in
order to achieve the objective of economic integration on an
equitable basis. It is also important to lighten the poor
countries’ debt burdens, to increase financial flows towards
them and to provide them with technical assistance in order
to enable them to continue their programmes of adjustment
and to achieve economic and social development.
As underscored by the meeting of the Ministerial
committee for the economic development of the countries of
the Non-Aligned Movement held last May in Bali, Indonesia,
the economic situation in the developing countries has
worsened. World economic growth is suffering from a
grave imbalance and the gap between the developing and the
developed countries has widened. The economic recession
has led to the growth of protectionism and declining
development assistance. Furthermore, the increase in
indebtedness and the burdens of debt servicing have resulted
in capital outflows in the case of the developing countries.
This is a situation that threatens the very existence of those
countries and not only the prospects of economic and social
development. We must refer in this respect to failure by the
industrialized countries to honour their commitments in line
with the agreements, strategies and international resolutions
relating to the inflows of development assistance to the
developing countries, especially those included in the
international strategy for the eighties which called for the
allocation by the industrialized countries of 0.7 per cent of
their Gross National Product to development assistance.
Instead of implementing those resolutions, the industrialized
countries have resisted every attempt to formulate and adopt
a new strategy for the 1990s. They have also failed to
implement the programme for the 1990s that had been
agreed upon at the Paris Conference. This has been a real
setback for the economic and social development of the least
developed countries.
We do say that the principal responsibility for
development lies with the developing countries themselves,
but national efforts alone are not enough: there must also be
a degree of international support and assistance. National
efforts must be backed up by appropriate international
efforts.
We feel that the international economic system must be
fair and equitable towards the developing countries. This
cannot be the so without political will, wisdom and courage.
A great deal of work awaits the United Nations, and
this is why this session of the General Assembly is of
special importance. The international community must avail
itself of this opportunity to develop a concept of cooperation
between countries, within the framework of the United
Nations, with a view to strengthening international peace and
security and economic stability the world over. This should
also help to strengthen the Organization, because the
Organization is the ideal framework for building that world
of peace and stability on the basis of international legality.
In this connection, the United Nations must implement
the Charter without selectivity or double standards, for the
Charter is the ideal framework for coordinating international
efforts. As the international community must build a better
world within the framework of the United Nations to ensure
peace and development, we, the family of nations, must have
the foresight and resolve to face up to the problems that
arise with the universal character of the United Nations in
mind.
